Title: Charles Adams to Abigail Adams, 21 January 1797
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York Jany 21. 1797
          
          Permit me to congratulate you on the return of This Season and to offer my most earnest prayers that you may live to see many revolving years in health and contentment. The event of the late Election will force you from your calm retreat to more confused and active scenes the toil incident to the situation I hope you will be able to bear and I am more sanguine in this expectation as I hear you enjoy much better health than usual. I know not what arrangement my father has made or thought of respecting his household but I suppose he will be obliged to reside the greater part of The year at The Seat of Government. I am highly gratified at the prospect of having a federal majority in the house of Representatives The next Session a house of the same complection as the present would exceedingly embarrass the operations of the Executive and surely we never stood more in need of unanimity in our Councils than at present. The Predatory Measures of The French exceed all that the British have committed and our situation with regard to that Nation is extremely critical. The President I see is pursuing again the system of Negotiation. Madison has talents adequate to the mission provided he will exercise them with proper honesty; but if he suffers himself to be allured into corruption by The French, as some of his venerable Predecessors have done, his talent instead of being a

blessing will only prove a curse to his Country. Parties seem to be reconciled with regard to the Election; but I fear it is the calm of a smothered volcano which will burst forth with redoubled violence.
          We have had the most severe weather this season that I have known since I lived in this City and the price we have been obliged to give for wood is enormous I have given twenty four dollars a cord but thank heaven it is falling or we should all become bankrupt.
          The absence of my Sister from the City this winter makes our society something less pleasant I have not seen her these four months I hear she and her Children are well. Mrs Adams is so much taken up with her Susan that she give no part of her time to her friends. The little thing wanted much attention for owing to the unfortunate turn of the ague which Mrs A suffered before it was born she was rather puny but by the great care of the mother my de[ar] little girl is now one of the most healthy lively infa[nt]s I ever knew. Col Smith says it is without exception the most beautiful child he ever saw. I long to have you kiss it as does my dear Sally who joins me in the sentiments of affection with which I am / your son
          
            Chas. Adams.
          
        